              Case 4:19-cv-00702-DMR Document 61 Filed 12/20/19 Page 1 of 2



     John E. Cowan (SBN: 168110)
 1   Law Offices of John E. Cowan
     100 Pine St., Suite 1250
 2   San Francisco, CA 94111
     Telephone: (888) 252-1231
 3   Facsimile: (415) 554-3743
     john@johncowanlaw.com
 4
     Attorney for Plaintiff,
 5   Walter Walters
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10   WALTER WALTERS,                   )           Case No.: 4:19-cv-00702 DMR
                                       )
11              Plaintiff,             )           STIPULATION TO FILE FOURTH
                                       )           AMENDED COMPLAINT FOR
12          vs.                        )           DAMAGES; ORDER
                                       )
13   COUNTY OF CONTRA COSTA; BRIAN )
     CAIN; FELICIA I. TORNABENE;       )
14   ANGELA D. PRASAD; and DOES 1-100, )
     inclusive,                        )
15                                     )
                                       )
16              Defendants.            )
                                       )
17                                     )
                                       )
18                                     )
19
20          The parties hereto hereby stipulate that plaintiff may file a Fourth Amended
21   Complaint in the above-captioned matter.

22   DATED: December 19, 2019                 LAW OFFICES OF JOHN E. COWAN

23
24                                                   /s/John E. Cowan

25                                            By___________________________________
                                                   JOHN E. COWAN
26
                                                   Attorney for Plaintiff, Walter Walters
27
28

                          STIPULATION TO FILE FOURTH AMENDED COMPLAINT
                                                Page 1
             Case 4:19-cv-00702-DMR Document 61 Filed 12/20/19 Page 2 of 2




     DATED: December 19, 2019                CONTRA COSTA COUNTY COUNSEL
 1
                                                    /s/ Patrick L. Hurley
 2
 3                                           By___________________________________
                                                    PATRICK L. HURLEY
 4                                           Attorney for Defendants, County of Contra
 5                                           Costa, Brian Cain, Felicia I. Tornabene, and
                                             Angela D. Prasad
 6
 7                                         ORDER

 8         The Court, having reviewed the parties’ stipulation and good cause appearing, it is
 9   hereby ordered that plaintiff may file a Fourth Amended Complaint.
10
11   Dated: December ___, 2019               _____________________________________
                                             Magistrate Judge Donna M. Ryu
12                                           United States District Court,
13                                           Northern District of California

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                        STIPULATION TO FILE FOURTH AMENDED COMPLAINT
                                              Page 2
